       Case 2:18-cr-00579-GJP Document 281 Filed 01/19/21 Page 1 of 2




                   IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA

       v.                                                    CRIMINAL ACTION
                                                             NO. 18-00579-5
JEFFREY STAMPS


                                           ORDER

      AND NOW, this 19th day of January 2021, upon consideration of Jeffrey

Stamps’s Motion for Release (ECF No. 270) and the Government’s Responses (ECF No.

274) and associated exhibit (ECF No. 275), it is ORDERED that the Motion is

GRANTED as follows:

      1. Stamps’s term of imprisonment is REDUCED to time served;

      2. The warden of FCI Fort Dix shall RELEASE Stamps (BOP inmate number

            76951-066) from custody;

      3. Upon his release from custody, Stamps shall immediately begin serving

            the previously ordered five-year term of supervised release, for which

            the conditions shall remain unchanged;

      4. Within forty-eight hours of release, Stamps shall contact the U.S.

            Probation Office and follow its instructions; and

      5. The Order is stayed for no longer than fourteen days to permit the

            Probation Office to verify Stamps’s residence and/or establish a release plan,

            for Stamps to make appropriate travel arrangements and to ensure Stamps’s

            safe release. Stamps shall be released, consistent with current quarantine

            protocols, as soon as his residence is verified, a release plan is established,



                                               1
Case 2:18-cr-00579-GJP Document 281 Filed 01/19/21 Page 2 of 2




 appropriate travel arrangements are made and it is safe for him to travel.

 There shall be no delay in ensuring travel arrangements are made. If more

 than fourteen days are needed to make appropriate travel arrangements and

 ensure Stamps’s safe release, the Parties shall immediately notify the Court

 and show cause why the stay should be extended.



                                      BY THE COURT:




                                      _______________________
                                      GERALD J. PAPPERT, J.




                                  2
